UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2280


WILLIS CASTO,

                Plaintiff - Appellant,

     v.

WELLS FARGO BANK, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-01142-GLR)


Submitted:   August 18, 2016                 Decided:   November 3, 2016


Before KING, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy J. Mummert, TIMOTHY J. MUMMERT, P.A., Glen Burnie,
Maryland, for Appellant. Charles S. Hirsch, BALLARD SPAHR, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willis Casto appeals the district court’s order granting

summary judgment in favor of Wells Fargo Bank as to each of his

claims in his civil complaint.              We have reviewed the materials

before the court, including the parties’ briefs, and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          Casto v. Wells Fargo Bank, N.A., No.

1:13-cv-01142-GLR (D. Md. Sept. 23, 2015).                    We dispense with

oral   argument   because      the    facts    and   legal    contentions     are

adequately    presented   in    the    materials     before    this   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2